Citation Nr: 0116376	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-16 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for compensation under 38 U.S.C.A. § 1151 
for an acquired psychiatric disorder, personality disorder, 
and substance abuse.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from May 1961 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The procedural history of this particular claim warrants some 
discussion.  The veteran's claim for benefits under 
38 U.S.C.A. § 1151 had been pursued from as early as July 
1984.  In a June 1998 decision, the Board denied entitlement 
to 38 U.S.C.A. § 1151 compensation for an acquired 
psychiatric disorder, personality disorder, and substance 
abuse.  The veteran did not submit a timely Notice of Appeal 
as to that decision.  The Board emphasizes that there had 
been no rating decision as to entitlement to direct service 
connection.  

In August 1999, the veteran submitted a claim to reopen his 
claim for service connection for an acquired psychiatric 
disorder, personality disorders, and substance abuse.  
Thereafter, in November 1999, the RO denied service 
connection on a direct basis.  Through subsequent 
correspondence between the veteran and the RO, it became 
clear that the veteran wished to reopen the claim for 
38 U.S.C.A. 
§ 1151 benefits.  The RO issued the appropriate statement of 
the case in June 2000.  Therefore, the proper issue before 
the Board is as framed above.     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for an 
acquired psychiatric disorder, personality disorder, and 
substance abuse was denied by the Board in June 1998.  No 
timely appealed followed.  

3.  Evidence received since the June 1998 Board decision 
consists of statements from a private medical doctor dated in 
December 1998 and October 1999, a September 1997 report from 
Stanford University Medical Center, and personal statements 
from the veteran.  

4.  The evidence received since the 1998 Board decision 
either does not bear directly and substantially on the matter 
at issue or is cumulative and/or redundant of evidence 
previously considered by the Board.  


CONCLUSIONS OF LAW

1.  The June 1998 Board decision that denied service 
connection for an acquired psychiatric disorder, personality 
disorder, and substance abuse is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(2000).

2.  Evidence received since the Board's June 1998 decision is 
not new and material.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, in the 
March 2000 rating action and June 2000 statement of the case, 
the RO notified the veteran and his representative of the 
requirements for substantiating his claim.  The veteran has 
been afforded the opportunity to submit evidence and written 
and oral argument on his behalf.  The veteran has not 
authorized VA to obtain any additional evidence as provided 
by law.  Finally, there is no indication that the Board's 
present review of the claim will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In a June 1998 decision, the Board denied the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 for a chronic 
acquired psychiatric disorder, personality disorders, and 
substance abuse.  This decision confirmed the RO's prior 
denials.  Although the veteran submitted a Notice of Appeal 
to the Court of Appeals for Veterans Claims, he did not do so 
in a timely manner.  Therefore, the Board's June 1998 
decision, which subsumes the prior RO decisions, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1104 (2000).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

Evidence of record at the time of the June 1998 Board 
decision consists of service medical records, a copy of his 
marriage certificate, records and statements from various 
private medical providers and facilities, records from the 
Salvation Army, VA medical records, a copy of an October 1993 
decision by the Social Security Administration, reports of VA 
examinations in October 1991 and December 1992, and multiple 
written statements from the veteran.  The veteran asserted 
entitlement to 38 U.S.C.A. § 1151 benefits due alleged injury 
incurred from treatment from his wife, a VA employee whom he 
met and began a personal relationship with while hospitalized 
at a VA facility.  In its 1998 decision, the Board found that 
the veteran's claim for compensation under 38 U.S.C.A. § 1151 
lacked legal merit.  Essentially, the Board noted that the 
grounds on which the veteran based his claim did not fall 
within the parameters of the relevant law and regulations.  

The provisions of 38 U.S.C.A. § 1151, which provides for 
payment of compensation if a claimant suffers additional 
disability due to injury or aggravation of an injury incurred 
as the result of hospitalization, medical or surgical 
treatment, submission to a VA examination, or the pursuit of 
a course of vocational rehabilitation and not resulting from 
the claimant's willful misconduct.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.  There is requirement of fault on the part 
of the service providers in order to confer entitlement on 
the injured veteran.  See Brown v. Gardner, __ U.S. __, __ 
(1994), 115 S.Ct. 552, 556, aff'g 5 F.3d 1456 (Fed. Cir. 
1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000), as 
amended by Pub. L. No. 104-204, 110 Stat. 2926 (effective for 
claims filed on or after October 1, 1997, the statute 
requires negligence as the proximate cause of the death or 
additional disability).  Therefore, in order to bear directly 
and substantially on the matter at issue, the evidence would 
have to address the veteran's legal entitlement to 
38 U.S.C.A. § 1151 benefits in light of the factors set forth 
above.  

Evidence received since the June 1998 Board decision consists 
of statements from private medical doctors in December 1998 
and October 1999, a September 1997 report from Stanford 
University Medical Center, and personal statements from the 
veteran.  

Upon a review of the evidence, the Board finds that none of 
it is new and material for purposes of reopening the 
veteran's claim.  Specifically, the report from Stanford 
University Medical Center discloses outpatient treatment for 
a neurological disorder, which does not bear directly and 
substantially on the issue of entitlement to 38 U.S.C.A. § 
1151 benefits.  To the extent the report notes the veteran's 
psychiatric history, such information is cumulative of 
evidence of record at the time of the June 1998 Board 
decision that reflects the veteran's psychiatric diagnoses 
and treatment.  

A December 1998 statement from the veteran's doctor reveals 
treatment for alcoholism, depression, and bipolar disorder.  
Again, such evidence is cumulative of evidence previously 
considered by the Board.  

The portion of the October 1999 statement from the same 
physician that discloses a history of several years of 
treatment for psychiatric problems is similarly cumulative.  
In that statement, the doctor also noted that it appeared 
from the evidence of record that the veteran's mental 
functioning declined following the breakup of a relationship 
with the VA employee and that it was more likely than not 
that the veteran's decline in mental health was due to his 
emotional instability following that breakup.  Although this 
opinion by the doctor is new, it does not bear directly and 
substantially on the issue under consideration.  That is, 
assuming the statement is true, the opinion essentially 
mirrors the veteran's contentions, which the Board has 
already determined do not establish legal entitlement to 
benefits under 38 U.S.C.A. § 1151.  Inasmuch as the October 
1999 statement fails to establish a basis for legal 
entitlement for benefits sought, it is not new and material.    

Finally, in his statements, the veteran continues to contend 
his that he is entitled to compensation for his various 
psychiatric disorders due to acts that resulted in injury 
related to the submission of drugs by a VA employee, who was 
also his wife at the time.  He asserts that the various 
statements from his private medical doctors as noted above 
substantiate entitlement to benefits under Section 1151 for 
injury that occurred while under the auspices of VA care.  
The Board finds that this evidence submitted since the final 
decision by the Board in June 1998 merely repeat the 
veteran's story and provides no further basis for a valid 
claim.  As found by the Board in the June 1998 decision, 
although the veteran's contentions may be true, the sort of 
injury alleged by the veteran is not the type of damage 
contemplated by 38 U.S.C.A. § 1151 and the evidence provides 
no discernible legal basis on which the veteran's claim could 
be granted.  Therefore, the Board finds that the veteran's 
statements are cumulative and/or redundant of evidence 
considered by the Board at the time of its June 1998 
decision.      

In summary, the Board finds that no new and material evidence 
since the June 1998 Board decision.  38 C.F.R. § 3.156(a).  
Therefore, the claim is not reopened.  38 U.S.C.A. § 5108.  
The appeal is denied. 


ORDER

As no new and material evidence has been received, the claim 
for compensation under 38 U.S.C.A. § 1151 for an acquired 
psychiatric disorder, personality disorder, and substance 
abuse is not reopened.  The appeal is denied.  




		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

